Matter of Al-Sinjari v Al-Sinjari (2021 NY Slip Op 06525)





Matter of Al-Sinjari v Al-Sinjari


2021 NY Slip Op 06525


Decided on November 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, TROUTMAN, WINSLOW, AND DEJOSEPH, JJ.


1004 CA 20-01378

[*1]IN THE MATTER OF ALI AL-SINJARI, PETITIONER-APPELLANT,
vOMAR AL-SINJARI, RESPONDENT-RESPONDENT. 


HASHMI LAW FIRM, ROCHESTER (KAMRAN F. HASHMI OF COUNSEL), FOR PETITIONER-APPELLANT.
SHULTS & SHULTS, HORNELL (DAVID A. SHULTS OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment and order (one paper) of the Supreme Court, Steuben County (Kevin M. Nasca, J.), entered September 1, 2020. The judgment and order dismissed the petition and vacated a temporary restraining order. 
It is hereby ORDERED that the judgment and order so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to General Obligations Law § 5-1510, petitioner appeals from a judgment and order that, inter alia, dismissed the petition. We affirm. Although petitioner contends that he is entitled to an accounting under section 5-1510 (1), his contention is not properly before us because the petition does not request an accounting under that subdivision (see generally Ciesinski v Town of Aurora , 202 AD2d 984, 985 [4th Dept 1994]). We have reviewed petitioner's remaining contentions and conclude that none warrants reversal or modification of the judgment and order.
Entered: November 19, 2021
Ann Dillon Flynn
Clerk of the Court